EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Celander on 5/28/2021.

1. Claims 3, 22 and 24 are rejoined.  

2. Claims 3 and 22 are amended as set forth below: 

Claim 3. An isolated polypeptide encoding a wild‐type AsCpf1 protein, wherein the isolated polypeptide comprises SEQ ID NO: 12.

Claim 22.  A method of performing gene editing, comprising: contacting a candidate editing target site locus with an active CRISPR/Cpf1 endonuclease system having a wild‐type AsCpf1 polypeptide and an AsCpf1 crRNA, wherein the wild‐type AsCpf1 polypeptide is SEQ ID NO: 12.




Cancel claims 1‐2, 4‐10, 17 and 25‐46.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632